Citation Nr: 0202196	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  02-00 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Timeliness of appeal.

ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
December 1941 and from August 1944 to June 1946.  He died in 
March 1998 and the appellant is his widow.

The current appeal arose from a May 2001 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that the appellant 
did not submit a timely substantive appeal from a June 1999 
rating decision.


FINDINGS OF FACT

1.  The RO issued a decision in June 1999, which denied 
entitlement to service connection for the cause of the 
veteran's death, and notified the appellant on July 12, 1999.

2.  A notice of disagreement was timely filed and a statement 
of the case was sent to the appellant on August 2, 2000.

3.  The appellant filed a substantive appeal that was 
received by the RO on October 13, 2000.


CONCLUSION OF LAW

The substantive appeal received on October 13, 2000 was not 
timely filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20. 200, 20.302, 20.305 (2001).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that in June 1998 the appellant notified VA 
of the veteran's death.  She subsequently filed claims for 
burial and accrued benefits.  Burial and accrued benefits 
were awarded to the appellant November 3, 1998, and September 
24, 1998, respectively.

The record contains a letter from the RO to the appellant, 
which acknowledges receipt of her application for VA service-
connected death benefits and the need for additional evidence 
to support her claim of entitlement to service connection for 
the cause of the veteran's death.  Additional information to 
support the claim was submitted by the appellant and received 
by the RO in May 1999.

In June 1999 the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  Notice of the rating decision was sent to 
the appellant on July 12, 1999, along with a copy of the June 
1999 rating decision and notice of her procedural and 
appellate rights.  In the July 12, 1999, notice the RO 
inadvertently characterized the claim as a claim for service-
connected burial benefits.  

In her notice of disagreement the appellant referenced the 
RO's July 12, 1999 letter.  The statement of the case on the 
issue of service connection for the cause of the veteran's 
death was sent to the appellant on August 2, 2000, along with 
VA Form 9, Appeal to Board of Veterans' Appeals (Board), and 
instructions.  

The appellant's substantive appeal addressing the cause of 
death issue was received on October 13, 2000. 


In May 2001, the RO advised the appellant that her VA Form 9 
had not been timely filed.  She appealed that determination.  
In her substantive appeal on timeliness, the appellant 
contended that the appeal to the Board was postmarked October 
9, 2000, and that no fault should be attributable to her for 
the delay because October 7, 2000, was a Saturday and October 
8, 2000, was a Sunday, and there was no postal service on 
those days.  

Criteria

An appeal from an agency of original jurisdiction to the 
Board consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  The date of mailing of the statement of the case will 
be presumed to be the same as the date of the statement of 
the case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 U.S.C.A. § 
7105(b)(1),(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (2001).

When these Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays 
and legal holidays will be excluded.  38 C.F.R. § 20.305(a) 
(2001).

In computing the time limit for filing a written document, 
the first day of the specified period will be excluded and 
the last day included.  Where the time limit would expire on 
a Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. 
§ 20.305(b) (2001).


Analysis

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West Supp. 2001)), became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To the extent that the VCAA applies 
to an issue of timeliness of an appeal, the RO has 
essentially satisfied any requirements of the VCAA.  The 
appellant was provided notice of the lateness of her appeal 
and the appropriate laws and regulations governing the 
timeliness of appeals.  She has been afforded the opportunity 
to present evidence and argument on the matter and has not 
identified any information or evidence that would support her 
claim.  Accordingly, the Board will proceed to decide the 
current appeal without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board notes that although the appellant's claim for 
burial benefits had already been granted, the RO's July 12, 
1999, letter erroneously informed her that her claim for 
service-connected "burial benefits" was denied.  However, 
along with the letter, the RO sent the appellant a copy of 
the rating decision that addressed her cause of death claim.  
In addition, at the time of the July 12,1999, letter, the 
appellant was furnished VA Form 4107, which explained her 
procedural and appellate rights. 

Subsequent to filing a timely notice of disagreement, the 
appellant was provided a statement of the case on the issue 
of service connection for cause of death, along with a VA 
Form 9, Appeal to Board of Veterans' Appeals, and 
instructions for filing an appeal.  Her substantive appeal 
addressed the cause of death issue, essentially arguing that 
the veteran's service-connected disability played a role in 
his death.  Based upon the foregoing, the Board concludes 
that the appellant received adequate notice that her claim 
for service connection for the cause of the veteran's death 
had been denied and notice of her procedural and appellate 
rights, notwithstanding the fact that the July 12, 1999, RO 
letter referred to a denial of service-connected burial 
benefits.  

Regarding timeliness of her substantive appeal, the appellant 
essentially claims that her substantive appeal should be 
considered timely because there was no postal service on 
Saturday, October 7 and Sunday, October 8, 2000, and she had 
to mail the appeal document on the succeeding workday, 
October 9, 2000.  She has also argued that she could not 
determine the date the statement of the case was mailed as 
she had lost the envelope.  However, the date of mailing of 
the statement of the case will be presumed to be the same as 
the date of the statement of the case for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302(b).  

The appellant originally had one year from July 12, 1999, to 
appeal the cause of death claim.  She filed her notice of 
disagreement within a year, but because the statement of the 
case on that matter was not issued until August 2, 2000, she 
had 60 days from August 2, 2000, to complete her appeal.  The 
instructions sent on August 2, 2000, with the statement of 
the case and VA Form 9 informed her of how much time she had 
to complete her appeal.  Her substantive appeal (VA Form-9) 
was received on October 13, 2000.  However, a timely appeal 
would have to have been received by the RO on or before 
October 2, 2000. 

The Board has considered the appellant's contention that 
postal services were unavailable to her on October 7 and 
October 8, 2000.  The regulations make an allowance for such 
as provided in 38 C.F.R. § 20.305.  In this case, even if she 
had been able to mail her appeal on October 7 or 8, it 
already would have been late as a timely appeal was due by 
October 2, 2000.  There is no evidence in the record that the 
appellant requested an extension of time to file the appeal.  
38 C.F.R. § 20.303.  Thus, the appeal as to the claim for 
service connection for the cause of the veteran's death was 
not timely filed.  


ORDER

A timely substantive appeal of the rating decision that 
denied service connection for the cause of the veterans' 
death was not filed.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

